NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                      AUG 12 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: DAVID WILLIAM                             No.   20-60021
BARTENWERFER; KATE MARIE
BARTENWERFER,                                    BAP No. 16-1277

                   Debtors,
                                                 MEMORANDUM*
------------------------------

KIERAN BUCKLEY,

                   Appellant,

  v.

DAVID WILLIAM BARTENWERFER;
KATE MARIE BARTENWERFER,

                   Appellees.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                  Brand, Jury, and Faris, Bankruptcy Judges, Presiding

In re: DAVID WILLIAM                             No.   20-60023
BARTENWERFER; KATE MARIE
BARTENWERFER,                                    BAP No. 19-1016

             Debtors,
______________________________

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
KIERAN BUCKLEY,

                   Appellant,

  v.

DAVID WILLIAM BARTENWERFER;
KATE MARIE BARTENWERFER,

                   Appellees.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Taylor, Faris, and Brand, Bankruptcy Judges, Presiding

In re: DAVID WILLIAM                             No.   20-60024
BARTENWERFER; KATE MARIE
BARTENWERFER,                                    BAP No. 16-1277

                   Debtors,

------------------------------

DAVID WILLIAM BARTENWERFER;
KATE MARIE BARTENWERFER,

                   Appellants,

  v.

KIERAN BUCKLEY,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                  Brand, Jury, and Faris, Bankruptcy Judges, Presiding

                                           2
                        Argued and Submitted July 29, 2021
                            San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and HUCK,** District Judge.

      As partners, David and Kate Bartenwerfer renovated a house in San Francisco,

California and sold it to Kieran Buckley. Shortly after the sale, Buckley alleged

defects in the house and sued the Bartenwerfers in California state court for (1)

breach of contract, (2) negligence, (3) nondisclosure of material facts, (4) negligent

misrepresentation, and (5) intentional misrepresentation.        The jury found in

Buckley’s favor on his breach of contract, negligence, and nondisclosure of material

facts claims and against him on his remaining claims and awarded him damages.

The Bartenwerfers filed for bankruptcy.

      In the bankruptcy court, Buckley initiated an adversary proceeding against the

Bartenwerfers, arguing that the state court judgment against the Bartenwerfers could

not be discharged in bankruptcy under 11 U.S.C. § 523(a)(2)(A), which provides

that a debtor cannot discharge debt that was obtained through fraud. The bankruptcy

court agreed and held that the portion of the state court judgment that was traceable

to Buckley’s nondisclosure claim was nondischargable. The bankruptcy court found

that the Bartenwerfers intended to deceive Buckley and held that Mr. Bartenwerfer




      **
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.

                                          3
had actual knowledge of the false representations made to Buckley and that Mr.

Bartenwerfer’s fraudulent conduct could be imputed onto Mrs. Bartenwerfer

because of their partnership relationship.      Additionally, the bankruptcy court

declined to apply collateral estoppel in favor of the Bartenwerfers based on the jury’s

findings of no intentional fraud. On appeal, the Ninth Circuit Bankruptcy Appellate

Panel (“BAP”) affirmed the bankruptcy court’s collateral estoppel ruling, but,

adopting the Eight Circuit’s “knew or should have known” standard from Walker v.

Citizens State Bank, 726 F.2d 452 (8th Cir. 1984), remanded the imputed liability

finding and instructed the bankruptcy court to determine whether Mrs. Bartenwerfer

“knew or should have known” of Mr. Bartenwerfer’s fraud. On remand, after an

evidentiary hearing, the bankruptcy court held that Mr. Bartenwerfer’s fraud could

not be imputed onto Mrs. Bartenwerfer because she did not know of the fraud. The

BAP affirmed.

      Buckley appeals the BAP’s decision affirming the bankruptcy court’s

nondischargeability judgment in favor of Mrs. Bartenwerfer. On cross-appeal, the

Bartenwerfers argue that collateral estoppel should apply to bar Buckley’s

§ 523(a)(2)(A) claim. We have jurisdiction under 28 U.S.C. § 158(d), and we affirm

in part and reverse in part.

      We begin with the Bartenwerfers’ cross-appeal. The Bartenwerfers argue that

collateral estoppel applies because the state court jury found in their favor on


                                          4
Buckley’s intentional misrepresentation claim. The jury found in favor of Buckley

on his nondisclosure of material facts claim against the Bartenwerfers, but not on his

intentional misrepresentation claim. These two findings are conflicting, or at least

ambiguous, which weigh against applying collateral estoppel. See In re Kelly, 182

B.R. 255, 258 (B.A.P. 9th Cir. 1995) (“Any reasonable doubt as to what was decided

by a prior judgment should be resolved against allowing the collateral estoppel

effect.”), aff’d, 100 F.3d 110 (9th Cir. 1996). We affirm on this issue.

      In his appeal, Buckley argues that the bankruptcy court erred by failing to

apply binding Supreme Court and Ninth Circuit precedent to the question of whether

to impute Mr. Bartenwerfer’s fraud onto his partner, Mrs. Bartenwerfer, and by

holding that the fraud was not imputed. Buckley is correct. Applying basic

partnership principles,

      if, in the conduct of partnership business, . . . one partner makes false
      or fraudulent misrepresentations of fact to the injury of innocent
      persons, . . . his partners cannot escape pecuniary responsibility therefor
      upon the ground that such misrepresentations were made without their
      knowledge. This is especially so when . . . the partners, who were not
      themselves guilty of wrong, received and appropriated the fruits of the
      fraudulent conduct of their associate in business.

Strang v. Bradner, 114 U.S. 555, 561 (1885); see also In re Cecchini, 780 F.2d 1440,

1444 (9th Cir. 1986) (holding a partner responsible for a tortfeasor/partner’s fraud

when the fraud was performed “on behalf of the partnership and in the ordinary

course of the business of the partnership”), overruled in other part by Kawaauhau


                                          5
v. Geiger, 523 U.S. 57 (1998). Mrs. Bartenwerfer’s debt is nondischargeable

regardless of her knowledge of the fraud. By rejecting Strang and Cecchini, in favor

of the “knew or should have known” standard, the bankruptcy court applied the

incorrect legal standard for imputed liability in a partnership relationship. We

reverse the bankruptcy court’s judgment regarding imputed liability against Mrs.

Bartenwerfer under § 523(a)(2)(A), and we remand to the bankruptcy court with

instructions to enter judgment in favor of Buckley and against Mrs. Bartenwerfer.

      We need not address the remaining issues raised on Buckley’s direct appeal.

      AFFIRMED IN PART; REVERSED IN PART AND REMANDED.




                                         6